In an action, inter alia, for rescission of a franchise agreement, defendant appeals from (1) so much of an order of the Supreme Court, Rockland County (Stolarik, J.), dated March 24, 1981 as denied its cross motion to dismiss the action for lack of in personam jurisdiction, and (2) so much of a further order of the same court, entered June 23,1981, as denied its cross motion for a stay, without prejudice. Appeal from the order entered June 23,1981 dismissed as abandoned. Order dated March 24,1981 affirmed insofar as appealed from. No opinion. Plaintiffs are awarded one bill of $50 costs and disbursements. Mollen, P. J., Hopkins, Titone, Weinstein and Bracken, JJ., concur.